Case 3:17-cv-01154-LAB-AGS Document 49-9 Filed 10/08/18 PageID.790 Page 1 of 2



                                    Declaration of Service

        I, the undersigned, declare: That I am over the age of eighteen years and not a
 party to the case; I am employed in, or am a resident of, the County of San Diego,
 California where the service occurred; and my business address is: 10620 Treena
 Street, #230, San Diego, CA 92131

        On October 8 2018, 2017, I served the following documents:
        Defendant Dale Weidenthaler’s Notice of Motion for Summary
        Judgment, Memorandum of Points and Authorities in support thereof,
        Declaration of Joseph T. Kutyla, Notice of Lodgment and attached
        exhibits.

        in the following manner:

      By electronic filing, I served each of the above referenced documents by E-
      filing, in accordance with the rules governing the electronic filing of documents
      in the United States District Court for the Southern District of California, as to
      the following parties:



      PLEASE SEE ATTACHED LIST


      I declare under penalty of perjury that the foregoing is true and correct.
 Executed on October 8, 2018, at San Diego, California.

                                          By: s/ JOSEPH T. KUTYLA
                                          E-mail: jtklaw@outlook.com




 Michelle Moriarty, etc., et al. v. County of San Diego, et al.; USDC No. 17-cv-11154-
 LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-9 Filed 10/08/18 PageID.791 Page 2 of 2



                                      PARTIES SERVED
 Christopher S. Morris, Esq.
 Danielle R. Pena, Esq.
 Morris Law Firm APC
 501 West Broadway, Suite 1480
 San Diego, California 92101
 (619) 826-8060; (619) 826-8065 (fax)
 cmorris@morrislawfirmapc.com; dpena@morrislawfirmapc.com;
 (Attorneys for Plaintiff Michelle Moriarty, as Successor in Interest and Guardian
 Ad Litem to Alexandria, Elijah and Eternity Moriarty)

 Christopher Welsh, Esq.
 COUNTY OF SAN DIEGO
 1600 Pacific Highway, Room 355
 San Diego, California 92101
 Christopher.Welsh@sdcounty.ca.gov;
 (Attorneys for County of San Diego and Dr. Alfred Joshua)

 Robert W Harrison
 Wilson, Elser, Moskowitz, Edelman & Dicker
 401 West A Street
 Suite 1900
 San Diego, CA 92101
 (619)321-6200
 Fax: (619)321-6201
 Email: robert.harrison@wilsonelser.com
 Attorneys for Defendant Ralph Lissaur

 Jeffrey Scott Doggett
 Lotz Doggett and Rawers
 101 West Broadway
 Suite 1110
 San Diego, CA 92101
 (619)233-5565
 Fax: (619)233-5564
 Email: jdoggett@ldrlaw.com
 Attorney’s for Defendants Correctional Facilities Management Group, Inc. and
 Amanda Daniels




 Michelle Moriarty, etc., et al. v. County of San Diego, et al.; USDC No. 17-cv-11154-
 LAB(AGS)
